Citation Nr: 9919576	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  92-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a psychiatric 
disability. 

4.  Entitlement to service connection for left shoulder 
disability. 

5.  Entitlement to service connection for right leg 
disability.

6.  Entitlement to service connection for residuals of a 
chest injury.  

7.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
residuals of a low back injury.

8.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
residuals of a head injury.

9.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
residuals of a mouth injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.  Records associated with the claims file indicate that 
the veteran served in the Army Reserve from 1966 to 1970, 
served in the Army National Guard from 1972 to 1978, again 
entered the Army Reserves in January 1978, and was separated 
from the Army Reserve in January 1981.  The veteran has 
testified that he left the Army Reserve in 1979.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, for additional development.  The 
case is now before the Board for final appellate 
consideration.

Various rating decisions, as well as September 1994 and 
January 1997 BVA remands, addressed the issue of whether the 
veteran had submitted new and material evidence to reopen a 
claim for service connection for residuals of a chest injury.  
After a review of the record, the Board finds that the rating 
decision initially denying service connection for residuals 
of a chest injury, dated in January 1991 was timely appealed.  
Accordingly, this decision will address the issue of 
entitlement to service connection for the disability de novo.  
The Board points out that the veteran is not prejudiced by 
such action, as he has been apprised of the law and facts for 
consideration of the issue of entitlement to service 
connection for residuals of a chest injury.


FINDINGS OF FACT

1. The veteran's claim for service connection for cervical 
spine disability is not plausible.

2. The veteran's claim for service connection for arthritis 
is not plausible.

3. The veteran's claim for service connection for a 
psychiatric disability is not plausible.

4. The veteran's claim for service connection for left 
shoulder disability is not plausible.

5. The veteran's claim for service connection for right leg 
disability is not plausible.

6. The veteran's claim for service connection for residuals 
of a chest injury is not plausible.

7. An August 1990 Board decision denied service connection 
for residuals of low back, head and mouth injuries.

8. The evidence added to the record since the August 1990 
Board decision denying service connection for residuals of 
a low back injury is duplicative or cumulative of evidence 
previously of record and is not so significant, when 
viewed in conjunction with the evidence previously of 
record, that it must be considered in order to fairly 
decide the merits of the claim.

9. The evidence added to the record since the August 1990 
Board decision denying service connection for residuals of 
a head injury is duplicative or cumulative of evidence 
previously of record and is not so significant, when 
viewed in conjunction with the evidence previously of 
record, that it must be considered in order to fairly 
decide the merits of the claim.

10. The evidence added to the record since the August 1990 
Board decision denying service connection for residuals of 
a mouth injury is duplicative or cumulative of evidence 
previously of record and is not so significant, when 
viewed in conjunction with the evidence previously of 
record, that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for cervical 
spine disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).

2. The veteran's claim for service connection for arthritis 
is not well-grounded.  38 U.S.C.A. § 5107(a). 

3. The veteran's claim for service connection for a 
psychiatric disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a).

4. The veteran's claim for service connection for left 
shoulder disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a).

5. The veteran's claim for service connection for right leg 
disability is not well-grounded.  38 U.S.C.A. § 5107(a).

6. The veteran's claim for service connection for residuals 
of a chest injury is not well-grounded.  38 U.S.C.A. 
§ 5107(a).

7. The August 1990 Board decision which denied service 
connection for residuals of a low back injury is final, 
and new and material evidence has not been received to 
reopen the veteran's claim for that benefit.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a)(1998).

8. The August 1990 Board decision which denied service 
connection for residuals of a head injury is final, and 
new and material evidence has not been received to reopen 
the veteran's claim for that benefit.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a)(1998).

9. The August 1990 Board decision which denied service 
connection for residuals of a mouth injury is final, and 
new and material evidence has not been received to reopen 
the veteran's claim for that benefit.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred a 
cervical spine disability, arthritis, a psychiatric 
disability, left shoulder disability, right leg disability, 
residuals of a low back injury, residuals of a chest injury, 
residuals of a head injury, and residuals of a mouth injury 
while in the service.  These disabilities are asserted to 
have been caused by a 1965 motor vehicle accident, and a 
football injury.  As the veteran continues to suffer from 
these disabilities, a favorable determination is requested.


I.  Factual Background

The veteran's service medical records, including those 
received from Elmendorf Air Force Base hospital, show that 
the veteran complained of a sore left shoulder in April 1965 
after he fell while running.  The veteran was in a motor 
vehicle accident in October 1965, after which he complained 
of pain in his left side, chest, back and right leg.  
Radiographic examination revealed that the veteran's cervical 
spine, ribs, chest and left humerus and shoulder were within 
normal limits.  The veteran was diagnosed with a mild 
contusion of the chest.  A January 1966 statement of the 
veteran's treatment to an insurance adjuster provided a 
diagnosis of contusion of the chest wall, mild.  

The veteran underwent a left shoulder radiographic 
examination in April 1966, the results of which were within 
normal limits.  The report of a May 1966 separation medical 
examination reveals that the veteran was normal on clinical 
evaluation.  A note provided that the veteran had recovered 
from the October 1965 anterior chest wall contusion without 
sequelae.  The veteran's May 1966 separation report of 
medical history reveals that he complained only of swollen, 
painful joints.  A physician summarized that the veteran had 
hurt his left shoulder two weeks earlier while playing 
football, had reported excessive bleeding after dental 
treatment, and had recovered from the October 1965 chest 
injury without sequelae.  

The report of an August 1972 National Guard enlistment 
examination reveals that the veteran was normal on clinical 
evaluation.  The veteran's August 1972 report of medical 
history is negative for any complaints.  

The report of a May 1976 National Guard enlistment 
examination reveals that the veteran was normal on clinical 
evaluation with no defects or diagnoses summarized.  The 
veteran's May 1976 report of medical history reflects that he 
denied swollen or painful joints, recurrent back pain, severe 
tooth or gum trouble, pain or pressure in the chest, painful 
or trick shoulder or elbow, or nervous trouble.  

In June and July 1976, the veteran complained of muscle 
twitching in the back of the neck, headaches, and left 
scapular pain.  On physical examination, the veteran's neck 
was supple.  

Regarding records of post-service medical treatment, a 
private December 1981 medical report notes examination of the 
veteran in September 1981, following a November 1979 motor 
vehicle accident.  The veteran claimed that he sustained 
injuries to the neck, back, hips and right shoulder in this 
motor vehicle accident.  On physical examination, there was 
tenderness of the paraspinal muscles and decreased range of 
motion throughout the back.

Private medical records dated from 1979 to 1982 reflect that 
the veteran received treatment for injuries to the neck and 
low back.  

A June 1984 private medical report notes that the veteran 
reported injuring his back, head and neck in a 1979 motor 
vehicle accident.  The impression was depression and loss of 
self-esteem, hypochondriasis, possible component of some 
osteoarthritis which had failed to respond to medication, and 
exogenous obesity.  

According to private medical records, in July 1984 the 
veteran complained of chronic pain since a motor vehicle 
accident four years earlier.  The impression was post-
traumatic injury depression; post-traumatic injury with 
chronic pain (possible degenerative joint disease); and 
headaches (possible head injury to the frontal lobe, 1979).

In correspondence received in September 1984, the veteran 
reported that he had been involved in a motor vehicle 
accident in November 1979, and that he had sustained injuries 
to the mouth, neck, head, back, hips, and wrist. 

The veteran sought private treatment for joint pain in 
February 1985, and the impression was arthralgia and 
psychosomatic disorder.

A March 1985 VA examination found that the veteran's head 
face and neck had no abnormalities.  The veteran reported 
being in a motor vehicle accident in 1979, which he claimed 
resulted in injury of the cervical and lumbosacral spine and 
shoulders.  The veteran presented with a variety of 
undetermined complaints with no objective clinical findings.  
A radiographic examination revealed a normal chest, and 
normal alignment and curvature of the cervical vertebrae.  
There were moderate osteophytic formations along the course 
of the anterior longitudinal ligament and the disc spaces 
were maintained.  The study was otherwise unremarkable.  A 
special neuropsychiatric examination resulted in a diagnosis 
of dependent personality disorder.  

In September 1985, degenerative joint disease of the neck was 
assessed by a private examiner.  Radiographic examination at 
that time of the chest was unremarkable.  Radiographic 
examination of the cervical spine revealed cervical 
spondylosis, moderately severe for the veteran's age. 

A September 1985 report from the Lee County Mental Health 
Clinic indicates that the veteran was first treated in 
October 1984, upon referral from his physician for complaints 
of various somatic complaints and pains subsequent to a 1980 
motor vehicle accident.  The veteran's physician did not 
believe that the veteran's discomfort was commensurate with 
his injuries.  The veteran continued treatment off and on.  
No diagnoses were provided.  

Additional reports from the Lee County Mental Health Clinic 
dated in 1985 and 1986 reveal that the veteran had complaints 
centering around pains resulting from a 1980 motor vehicle 
accident.  The complaints were not considered commensurate 
with his injuries.  

The veteran sought private medical treatment for neck pain in 
January 1986, and the impression was hypochondriasis, mild 
arthralgia.  VA treatment records indicate that in early 1986 
the veteran complained of left shoulder pain.  In May 1986, 
he was hospitalized for excision of a mass from the left 
shoulder, probably a lipoma.  

The veteran was provided a VA examination in December 1986, 
which revealed no abnormalities of the head, face and neck, 
or musculoskeletal system.  The veteran had no 
musculoskeletal complaints and there were no musculoskeletal 
findings.  A radiographic examination of the veteran's chest 
was normal.  A special psychiatric examination resulted in a 
diagnosis of dependent personality.  

In correspondence received in April 1987, the veteran 
asserted that he had injured his head, back and teeth in the 
1965 motor vehicle accident. 

The veteran was provided a VA examination in December 1988, 
during which he complained of painful chest, neck pains, 
depression and anxiety, and painful roof of the mouth.  
Radiographic examination of the cervical spine revealed 
calcification along the anterior longitudinal ligament at all 
levels from C2 through C7 with moderate hydrotrophic 
degenerative changes of the anterior margins of the vertebral 
bodies.  The disc spaces were maintained and the study was 
otherwise non-remarkable.  Other radiographic examinations 
revealed a normal chest, and normal mastoids with no evidence 
of fractures or infection.  A February 1989 radiographic 
examination of the mastoids revealed some degree of sclerosis 
which might be normal, or less likely might indicate mild 
chronic mastoiditis. No old fracture was recognized of 
present.  

In October 1989, the veteran testified at a personal hearing 
that he had been in a motor vehicle accident in 1965, which 
required stitches of the head and still resulted in headaches 
that could last from two to three days.  Before separation, 
he was told not to claim service connection as he was 
planning on applying for education benefits.  He was treated 
by a Dr. Herman Denny within twelve months of separation.  
Because the doctor was deceased, records of such treatment 
were unavailable.  In addition, the veteran stated that he 
broke some teeth in the 1965 accident, with the result that 
his lower mouth was still sore due to little bumps.  He was 
unsure if he was treated for mouth injuries within twelve 
months of service.  

He noted that in 1979, he was in another motor vehicle 
accident, during which he incurred minor injuries to the 
cervical spine and mouth along with mild sciatic tenderness.  
He believed that the cause of his current problems was the 
1965 motor vehicle accident during active duty, because when 
treated for his 1979 injuries doctors told him that he had 
prior wounds.  

In a decision dated in August 1990, the Board denied service 
connection for residuals of a head injury and dental trauma.  
The Board pointed out that according to the report of the 
December 1988 VA examination, the veteran had no residuals of 
a 1965 head injury.  In addition, the veteran's service 
medical records were negative for dental treatment.  On the 
other hand, the veteran injured his teeth in a motor vehicle 
accident in 1979, requiring dental treatment.  The veteran 
did not appeal the Board's decision and it became final.  

Evidence received after the final 1990 Board decision, 
submitted in connection with the present appeal, includes 
reports of VA outpatient treatment showing that the veteran 
complained of neck problems in early 1990, consisting of 
increasing pain, weakness and tingling of the arms.  In May 
1990, an impression of cervical spondylosis, rule out 
neuropathy was provided.  In June 1990, EMG/NCV tests were 
normal.

The veteran was provided a VA spine examination in June 1991.  
Physical examination of the cervical spine was normal and 
there was no evidence of neurological complaints or objective 
clinical findings of pain.  The diagnosis was residuals of 
injury to the cervical spine with no clinical findings on 
examination. 

The report of a June 1991 VA orthopedic examination reveals 
that all of the veteran's joints, including the spine, were 
considered normal with normal range of active and passive 
motion, no swelling and no visible deformity.  No diagnosis 
was provided.

The report of a June 1991 VA psychiatric examination reveals 
that the veteran complained of headaches, physical problems 
and mild depression.  Examination resulted in no finding of 
an Axis I diagnosis, and an Axis II diagnosis of personality 
disorder characterized by dependent, avoidant and paranoid 
traits.  The examiner further commented that the veteran had 
no outstanding psychiatric symptoms, and that it was possible 
that many of his physical complaints were exaggerated or 
based on emotional factors and not physical factors.  His 
problems appeared longstanding and related to his 
personality.  

Additional VA records show that in January 1992 the veteran 
complained of right hip and left shoulder pain.  He was 
provided a an impression of degenerative joint disease, 
possible impingement syndrome of the left shoulder, and hip 
pain.  An April 1992 radiographic examination of the right 
hip revealed findings possibly representing a small cystic 
area in the femoral head, otherwise the joint structures were 
unremarkable.  The veteran continued to complained of right 
hip and left shoulder pain in August 1992.  No pertinent 
assessment was made, and it was noted that medical management 
for degenerative joint disease was indicated.  

Correspondence and attachments from the South Carolina 
Department of Mental Health dated in June 1992 provide that 
the veteran had been an occasional patient since 1984 and had 
most recently been referred there for treatment of 
depression, in December 1991.  The veteran's psychiatric 
symptoms indicated a diagnosis of dysthymia.  His thoughts 
focused on his physical complaints, his doctors' inability to 
diagnose or treat his complaints and his daily limitations 
and restrictions secondary to pain.

A private psychiatric examination conducted in October 1993 
at the request of the South Carolina Department of Disability 
resulted in an Axis I diagnosis of adjustment disorder with 
depressed mood.

The veteran complained of left shoulder pain and right hip 
pain to VA examiners at various times in 1993.  The veteran's 
neck had nearly full range of motion and there was some 
tenderness to palpation.  The various assessments included 
unsubstantiated complaints, bursitis, degenerative joint 
disease, adhesive capsulitis of the left shoulder, and 
sebaceous cyst of the left scapular region.  Treatment 
included removal of the cyst and injections with medication.  
Trial use of a TENS unit helped the veteran's left shoulder 
pain.  Degenerative joint disease of the cervical spine was 
found on radiographic examination in November 1993 and 
September 1994.  

A private, non-physician examiner provided an evaluation of 
dysthymia in February 1995.  The etiology was not addressed.  

In September 1995, and February, April and October 1996, the 
veteran complained to VA examiners of right hip pain, and was 
variously assessed with or treated for degenerative joint 
disease and trochanteric bursitis

The veteran testified at a personal hearing in May 1996, 
during which it was asserted that additional records from 
Elmendorf Air Force Base existed that had not been obtained; 
that the veteran was treated by the late Dr. Herman B. Denny, 
of Bishopville, South Carolina, in 1966 for head and back 
pain, and that he had National Guard service from 1972 to 
1976.  The veteran testified that he broke two of his upper 
teeth in the 1965 motor vehicle accident, as well as 
incurring right leg pain from the heel upward.  He later 
injured his left shoulder while playing flag football, which 
resulted in two to three weeks of weakness.  He asserted that 
he developed post-traumatic arthritis of the spine, right 
heel, right leg, right knee, left shoulder, left elbow and 
left wrist due to the 1965 motor vehicle accident.  After 
leaving the military, he said that he was depressed.  He said 
that he had been treated for depression two or three times 
while in the military, and was first diagnosed with 
depression in 1980.  The veteran left the National Guard in 
1979.  He first received treatment for the cervical spine, 
right leg, a psychiatric disability, left shoulder, low back, 
and residuals of a head injury, chest injury and mouth injury 
in 1982 from VA. 

In connection with the January 1997 remand, the veteran was 
requested to provide additional names and addresses of 
private health care providers.  In January 1997, the veteran 
provided several names and addresses of post-service 
physicians.  These included a Dr. Leroy Denny with an address 
of South Main Street, Bishopville, South Carolina.  The 
veteran claimed that this doctor had provided treatment in 
1966, within twelve months of the veteran's discharge, for 
pains of the head, neck, back and hip. 

Based on the veteran's responses, attempts were made to 
obtain additional private medical records.  Correspondence 
received in February 1997 from the widow of a Dr. Leroy 
Dennis of South Main Street, Bishopville, South Carolina, 
provided that her late husband's records did not go back 
thirty years.  Correspondence received in February 1997 from 
the office of a Dr. Guid provided that Dr. Guid was deceased, 
that his records were kept for only ten years, and that no 
records were available for the veteran.  Correspondence 
received in March 1997 from the Tuomy Regional Medical Center 
provided that no records were found for the veteran.  
Correspondence received from a Dr. Dubose in March 1997 
indicated that there were no records for the veteran. 
Correspondence from Elmendorf Air Force Base received in 
February and July 1997 indicated that no additional records 
were available.  

A VA examiner reviewed the veteran's claims file in August 
1997.  The examiner recounted the veteran's military medical 
history, as well as his post-service 1979 motor vehicle 
accident.  The examiner noted that records of private 
treatment following the 1979 motor vehicle accident were 
unavailable.  Nevertheless, there were no manifestations of 
his current symptoms within one year of his separation from 
active duty.  

The report of private surgical treatment in August and 
September 1997 reveals that the veteran underwent treatment 
for rotator tear of the left shoulder, and hypertrophic 
arthritis of the acromioclavicular joint, with hypertrophy of 
the distal clavicle, causing erosion of the rotator cuff.  
The records did not address the etiology of the veteran's 
diagnoses.  

In late 1997, correspondence was received from the veteran's 
sister and several friends asserting that the veteran 
currently had a bad back, shoulder pain and swelling and 
joint pain.  After service, the veteran was different 
mentally.  He was withdrawn, anti-social and depressed, and 
many people around him thought that he was insane.  He was 
treated by a Dr. Leroy Dennis, of South Main Street, 
Bishopville, South Carolina.  One of the friends stated that 
after the veteran's active duty he heard the veteran complain 
of pains in the back, hip and head.  The friend suggested 
that the veteran had arthritis due to exposure to cold while 
on active duty.  


II.  Legal analysis.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304. 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of the disease 
during the period of service, but this presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).


A.  Entitlement to service connection for cervical spine 
disability, arthritis, a psychiatric disability, left 
shoulder disability, right leg disability, and 
residuals of a chest injury.

The veteran must satisfy three elements for a claim for 
service connection to be well-grounded.  Initially, there 
must be competent (i.e. medical) evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records do include evidence of 
a left shoulder injury and a chest contusion.  However, there 
is no medical evidence showing a nexus or link between the 
veteran's current arthritis, left shoulder diagnoses and 
chest complaints to the injuries the veteran incurred during 
his active duty, such as a medical opinion linking them.  
Ideally, such an opinion would be based on a review of the 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nor 
is there competent medical evidence that the veteran suffered 
from arthritis to a compensable degree within one year of 
service.  

Regardless, the veteran, his sister and friends maintain that 
the veteran's current arthritis, left shoulder diagnoses and 
chest complaints are the result of injuries incurred during 
the veteran's active duty.  However, while they are competent 
to describe observations, as laypersons, they are not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis or etiology.  Id.  Accordingly, 
their own assertions do not constitute the required medical 
evidence of a nexus to make his claim for service connection 
for arthritis, left shoulder disability and residuals of a 
chest disability well-grounded. 

Regarding the veteran's other claimed disabilities, after a 
thorough review of the evidence the Board concludes that 
there is no competent medical evidence of complaints, 
findings, symptoms, or diagnoses pertaining to a psychiatric 
disability, right leg disability, or cervical spine 
disability during the veteran's active duty.  Further, while 
competent medical evidence does reflect that the veteran 
currently suffers from a psychiatric disability, right leg 
disability and cervical spine disability, there is no 
evidence of any nexus between the veteran's current findings 
and his active duty, or injuries incurred therein, such as a 
medical opinion linking them.  Ideally, such an opinion would 
be based on a review of the record.  Id.

Despite this fact, the veteran, his sister and friends 
maintain that the veteran's current psychiatric disability, 
right leg disability, and cervical spine disability are the 
result of injuries incurred during the veteran's active duty.  
However, while they are competent to describe observations, 
as laypersons, they are not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology.  Id.  Accordingly, their own assertions do not 
constitute the required medical evidence of a nexus to make 
his claim for service connection for a psychiatric 
disability, right leg disability and cervical spine 
disability well-grounded. 

In light of the above, the Board concludes that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for cervical spine disability, arthritis, a 
psychiatric disability, left shoulder disability, right leg 
disability, or residuals of a chest injury.

In reaching this determination, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that used by the RO.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
light of his failure to meet his obligation in the 
adjudication process by not submitting adequate evidence and 
because the outcome would be the same whether the claim was 
treated as not well-grounded or adjudicated on the merits, 
the Board concludes that he has not been prejudiced by this 
approach.  See generally Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 

B.  Whether new and material evidence was submitted to reopen 
the claims for service connection for residuals of a low back 
injury, head injury and mouth injury.

The August 1990 Board decision is final.  See 38 U.S.C.A. § 
7104 (West 1991).  A final decision cannot be reopened and 
reconsidered by the Board unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  See 38 U.S.C.A. § 5108; Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. § 
7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence added to the record since the August 1990 Board 
decision pertaining to the veteran's claims for service 
connection for residuals of low back, head and mouth injuries 
consists of his May 1996 hearing testimony, lay statements 
from his sister and friends, and a statement he submitted in 
January 1997 asserting private treatment for a head injury in 
1966.  Although these items are new in that they were not 
previously of record, they are not material to the veteran's 
claims for service connection for low back, head or mouth 
injuries.  They do not address what was missing at the time 
of the August 1990 Board decision, even when considered with 
the record as a whole.  What was missing at the time of the 
August 1990 Board decision was competent (medical) evidence 
that the veteran injured his low back, head or mouth while on 
active duty, and had current chronic residuals of such 
injuries related to his active service.  

The recently submitted evidence does not provide this 
evidence.  The veteran's May 1996 hearing testimony and the 
statements by his sister and his friends do not constitute 
competent medical evidence in this regard.  While the 
veteran, his sister and his friends are competent to describe 
their observations, as laypersons they are not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis or etiology.  Espiritu, 2 Vet.App. at 492.  
Consequently, their assertions are not material and do not 
warrant reopening the veteran's claims. 

Likewise, the veteran's May 1996 hearing testimony and 
January 1997 correspondence, asserting that he was treated by 
a private physician shortly after service for a head injury, 
are immaterial to his claim.  The veteran provided two 
different names for the supposed doctor, and admitted during 
the hearing that medical records were unavailable due to the 
doctor's death.  Nevertheless, the RO attempted to secure 
records using an address provided by the veteran, and was 
unsuccessful.  As a result, the veteran's assertions of 
treatment for head injuries shortly after service are not so 
significant by themselves or in connection with evidence 
previously assembled that they must be considered to fairly 
decide the merits of the veteran's claim.

In light of the above, the Board concludes that the newly 
submitted evidence is not material so as to warrant reopening 
the previously denied claims for service connection for 
residuals of low back, head and mouth injuries.


ORDER

Evidence of a well-grounded claim for service connection for 
cervical spine disability, arthritis, a psychiatric 
disability, left shoulder disability, right leg disability, 
or residuals of a chest injury not having been received, the 
appeals are denied.

New and materiel evidence not having been submitted, the 
appeals to reopen the veteran's claim for service connection 
for residuals of low back, head and mouth injuries are 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

